Order unanimously reversed on the law without costs, motion granted and complaint and cross claim against defendant City of Buffalo dismissed. Memorandum: Supreme Court erred in failing to grant the motion of defendant City of Buffalo for summary judgment dismissing the complaint against it for failure to state a cause of action (see, Kircher v City of Jamestown, 74 NY2d 251). Absent a "special relationship”, a municipality cannot be held liable as an insurer for failing to protect a member of the general public from harm (Kircher v City of Jamestown, supra, at 256-258; Cuffy v City of New York, 69 NY2d 255, 260). The requisite direct contact or reliance by a person at risk is absent when a witness to criminal activity or other concerned citizen requests assistance from the police for that person. Thus, there is no "special relationship” in this case that would warrant the court to direct discovery and deny the motion for summary judgment. (Appeal from Order of Supreme Court, Erie County, Notaro, J.—Summary Judgment.) Present—Lawton, J. P., Wesley, Callahan, Davis and Boehm, JJ.